Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Humkey on 05 January 2022.
The application has been amended as follows: 

1. (Currently amended) A battery cell comprising: 
an electrode assembly including a positive electrode and a negative electrode stacked in a state in which a separator is interposed between the positive electrode and the negative electrode; 
a pouch-shaped cell case in which the electrode assembly is mounted, wherein the cell case is made of a laminate sheet comprising a metal layer and a resin layer; 
electrode tabs protruding outwards from a plurality of electrode plates; 
along a surface of the electrode assembly opposite to the first lead end, and a lead body provided between the first lead end and the second lead end, the lead body facing an outermost surface of the electrode assembly, 
wherein a first end of the laminate sheet is interposed and fixed between the outermost surface of the electrode assembly and the lead body, an opposite second end of the laminate sheet is interposed and fixed between the lead body and the second lead end which is located on an outer surface of the cell case, wherein the second lead end and the lead body are both parallel to the electrode plates, whereby the laminate sheet wraps the electrode assembly, and 
wherein an outer edge of the cell case is sealed by thermal fusion, 
wherein the first lead end is coupled to the electrode tabs of the electrode assembly so as not to exceed ends of the electrode tabs, the lead body extended continuously from the first lead end is located inside the battery cell and further extends so as to reach to an opposite end of the electrode assembly in a direction opposite to a direction in which the electrode tabs protrude, and the second lead end is coupled to the lead body at an opposite position to the first lead end.

10. (Currently Amended) The battery module according to claim 9, wherein the battery cells are arranged in a stacked state so as to have a structure in which outer surfaces of respective cell cases are adjacent and, on which [[the]] respective electrode leads of the battery cells are located, face each other.

13. (Currently Amended) The battery cell according to claim 6, further comprising a protective member disposed between the bent coupling portion of the electrode tabs and the side surface of the electrode assembly.

15. (Currently Amended) The battery cell according to claim 1, wherein [[the]] remaining ends of the laminate sheet not fixed by the electrode lead are sealed by thermal fusion to form the cell case.

Reasons for Allowance
Claims 1, 3-13, 15, and 18 are allowed herein. Claims 2, 14, and 16-17 were previously cancelled.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest the limitation of Claim 1 “an electrode lead having a first lead end coupled to the electrode tabs, a second lead end along a surface of the electrode assembly opposite to the first lead end, and a lead body provided between the first lead end and the second lead end, the lead body facing an outermost surface of the electrode assembly, 
wherein a first end of the laminate sheet is interposed and fixed between the outermost surface of the electrode assembly and the lead body, an opposite second end of the laminate sheet is interposed and fixed between the lead body and the second lead end which is located on an outer surface of the cell case, wherein the second lead end and the lead body are both parallel to the electrode plates, whereby the laminate sheet wraps the electrode assembly, and 
wherein an outer edge of the cell case is sealed by thermal fusion, 
wherein the first lead end is coupled to the electrode tabs of the electrode assembly so as not to exceed ends of the electrode tabs, the lead body extended continuously from the first lead end is located inside the battery cell and further extends so as to reach to an opposite end of the electrode assembly in a direction opposite to a direction in which the electrode tabs protrude, and the second lead end is coupled to the lead body at an opposite position to the first lead end.” 
Independent Claim 18 previously objected to as being dependent upon a rejected base claim in a Final Rejection dated 18 March 2021 is now written in independent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723